DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I (claims 1-15) in the reply filed on 8/12/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant's election with traverse of SEQ ID NO: 2 in the reply filed on 8/12/22 is acknowledged.  The traversal is on the ground(s) that SEQ ID NO: 1 and 2 encode the same protein.  This is found persuasive and SEQ ID NO: 1 is rejoined with the elected species.
Claims 16-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/12/22.

The report on patentability of the IPEA or ISA has been considered by the examiner. 





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-6 recite the limitation "the isolated nucleic acid construct" in line 1 of claim 2; lines 2-3 of claim 3; line 2 of claim 4; line 2 of claim 5.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 recites an isolated nucleic acid sequence which is different than an isolated nucleic acid construct.  It appears claims 3-6 should be dependent on claim 2 and not claim 1.
Claims 7-9 recite the limitation "the nuclease" in line 2 of claim 7 and lines 2-3 of claim 8.  There is insufficient antecedent basis for this limitation in the claim.  It appears that the term should be endonuclease as recited in claim 1.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The limitation ‘for inactivating RNA viruses in vitro or in vivo’ in the pre-amble of claim 1 is directed to an intended usage of a product.

Claims 1, 2, 4, 7-8, 10-12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quake et al. (WO 2015/184262, cited on an IDS).
Quake et al. teach a composition comprising an isolated nucleic acid sequence encoding an RNA-guided endonuclease and at least one guide RNA (gRNA) wherein the gRNA is complementary to a target nucleic acid sequence in an RNA viral genome. The composition can be a pharmaceutical composition comprising the nucleic acid and an acceptable medium (pages 3-4, 20-21 and 39-43).  The RNA can be an mRNA construct having a 5’ cap and a 3’ poly(A) tail, Cas nuclease (pages 20-27).  The viral genome can be a negative-strand RNA virus or a positive-strand RNA virus, including West Nile virus, influenza virus or respiratory syncytial virus (page 3).



Claims 1, 5, 7-12 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Doudna et al. (US 20170362644).  ‘644 teach a composition comprising Cas13a and at least one gRNA complementary to a target nucleic acid sequence in an RNA-viral genome.  See pages 4-6, 12-13, 15-17, 19-23, 36-38, 62-68, and 91.  The RNA can comprise modified nucleobases.  The viral genome can be from a negative or positive strand RNA virus, including an influenza virus or a respiratory virus.  The composition can be placed in to a plasmid for storage.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Quake (supra) taken with Bhatia et al. (US 20160317677).
The rejection of claims 1, 2, 4, 7-8, 10-12, and 15 as being anticipated by Quake et al. (WO 2015/184262) is incorporated herein.
Quake does not specifically teach incorporating a nuclear localization sequence (NLS) in the sequence.
However, at the time of the effective filing date, Bhatia teach polynucleotide sequences can further comprise one or more NLS capable of driving the accumulation of the CRISPR/Cas enzyme to a detectable amount in the nucleus of a cell (paragraph 170).
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of Quake taken with Bhatia to incorporate a NLS in the sequence, namely to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to combine the teaching to drive the accumulation of the CRISPR/Cas enzyme to detectable amount in the nucleus of the cells.  
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.
	
Claims 3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Quake (supra) taken with de Fougerolles et al. (US 20130123481).
The rejection of claims 1, 2, 4, 7-8, 10-12, and 15 as being anticipated by Quake et al. (WO 2015/184262, cited on an IDS) is incorporated herein.
Quake does not specifically teach the modified nucleobases in claim 6.
However, at the time of the effective filing date, the modified nucleobases in claim 6 have increased stability of the resulting RNA against base hydrolysis and nuclease cleavage.  See page 182 and ‘481.  The modified nucleosides, modified nucleotides, and modified nucleic acids can be used in intracellular targeting of an agent (paragraph 587).  A NLS can be linked to the mRNA.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of Quake taken with de Fougerolles to incorporate modified nucleobases from claim 6 into the isolated nucleic acid sequence, namely to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to combine the teaching to modify the RNA sequence to increase the bioavailability of the sequence in a cell line.  One of ordinary skill in the art would have been motivated to combine the teaching to drive the accumulation of the CRISPR/Cas enzyme to detectable amount in the nucleus of the cells using a NLS.    
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.
	
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Quake (supra) taken with Shmakov et al. (Nature Reviews Microbiology 15, 169-182, published on-line January 2017).
The rejection of claims 1-4, 7-8, 10-12, and 15 as being anticipated by Quake et al. (WO 2015/184262, cited on an IDS) is incorporated herein.
Quake does not specifically teach using Cas13a in the product.
However, at the time of the effective filing date, a person of ordinary skill in the art would possess the knowledge that Cas13a (previously known as C2c2) cuts RNA instead of DNA.  See page 172 (Figure 1) and pages 179-180 of Shmakov et al.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of Quake taken with Shmakov to replace Cas9 with Cas13a to target RNA from a RNA virus, namely to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to combine the teaching to study the function of Cas13a in a cell line infected with a RNA virus.  
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.


Allowable Subject Matter
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635